Citation Nr: 1117655	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to October 1951.  He died in October 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant provided testimony at a personal hearing before a Decision Review Officer at the RO in January 2009 and at a video-conference hearing before the undersigned Veterans Law Judge in March 2011; transcripts of both hearings have been associated with the claims file.  

In September 2006, the appellant disagreed with the August 2006 denial of service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, and a statement of the case was issued in June 2009.  In the appellant's August 2009 substantive appeal (VA Form 9), she limited her appeal to the issue of entitlement to service connection for the cause of the Veteran's death.  Additionally, in the September 2009 supplemental statement of the case, such was the only issue addressed.  However, at the March 2011 Board hearing before the undersigned Veterans Law Judge, the appellant testified regarding both issues that had been previously denied by the RO.  As a result of the foregoing, the Board will accept the entirety of the issues listed on the title page as on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the appellant to believe that an appeal was perfected).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005, and two death certificates were issued.

2.  A death certificate issued on October [redacted], 2005, and signed by the Veteran's treating physician reflects that the immediate cause of his death was corticobasal ganglion degeneration due to or as a consequence of closed head injury.

3.  A death certificate issued on October [redacted], 2005, and signed by a coroner, who is a licensed medical doctor, reflects that the immediate cause of the Veteran's death was complications of close head injury due to or as a consequence of the Korean War.  

4.  Resolving all reasonable doubt in the appellant's favor, the cause of the Veteran's death is etiologically related to his military service, to include his December 1950 blast concussion.

5.  By virtue of the grant of service connection for the cause of the Veteran's death herein, the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service Connection for the Cause of the Veteran's Death

At her hearings and in documents of record, the appellant contends that the Veteran suffered a blast concussion during his military service in Korea.  She further alleges that the complications associated with such injury became more severe during the Veteran's lifetime and ultimately resulted in his death.  Therefore, the appellant claims that service connection for the cause of the Veteran's death is warranted.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, on December 6, 1950, he was hospitalized as a result of a blast concussion during combat.  It was noted that the Veteran complained of abdominal and back pains, but his headaches, which persisted prior to the blast, had disappeared.  The Veteran's diagnosis of blast concussion to the head and back continued until January 5, 1951.  As a result of such injury, he was awarded the Purple Heart.

An April 1952 VA examination revealed that the Veteran suffered from an atmospheric concussion from an exploding grenade.  Upon neurological examination, there was a moderate dermographia and a tremor of the tongue, closed eyelids, and extended fingers.  A January 2000 VA examination showed an impression of status post apparently closed head trauma with memory loss and difficulty with some cognitive function with calculations and spelling.   Also, at such time, the Veteran was given an Axis I diagnosis of cognitive disorder not otherwise specified as secondary to head injury.  The examiner noted that, on neuropsychological testing, the Veteran demonstrated weaknesses relative to his estimated premorbid ability on measures of attention and working memory, processing speed, mental flexibility, language, visual spatial skills, and memory encoding and retrieval.  The examiner observed that the overall pattern of impairment was consistent with the reported history of closed head injury and was suggestive of a diffuse brain dysfunction involving both cerebral hemispheres.  A January 2000 CT scan revealed an impression of mild cerebral and cerebellar atrophy.  Additional VA treatment records reflect complaints of bilateral hearing loss, vertigo, tinnitus, weakness, and neurological difficulties related to the Veteran's in-service head injury.  

In August 2003, a VA neurologist indicated that the Veteran probably had a degenerative disease with multiple apraxias and some Parkinsonian features, although she did not think that such was purely Parkinson's disease.  In a November 2004 record, Dr. Nieto, the Veteran's treating physician, indicated that the Veteran had a history of closed head injury since the Korean War.  She noted that he had been diagnosed with severe multiple apraxias, but not Parkinson's disease.  The impression was status post closed head injuries with apraxis.  An August 2005 VA record reflects that a head CT revealed an old lacuna infarct at the right head of caudate, diffuse brain atrophy, and evidence of chronic microvascular ischemic change.  

The Veteran died on October [redacted], 2005.  A death certificate issued on October [redacted], 2005, and signed by the Veteran's treating physician, Dr. Nieto, reflects that the immediate cause of death was corticobasal ganglion degeneration due to or as a consequence of closed head injury.  A death certificate issued on October [redacted], 2005, and signed by a coroner, who is a licensed medical doctor, reflects that the immediate cause of the Veteran's death was complications of close head injury due to or as a consequence of the Korean War.  

At the time of his death, the Veteran was service-connected for anxiety disorder, to include posttraumatic stress disorder; bilateral hearing loss; peripheral neuropathy of the right upper extremity; cold injury of the left foot; cold injury of the right foot; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; tinnitus; memory loss due to head trauma; shell fragment wound scars of the head and back; and peripheral neuropathy of the left upper extremity.  The Veteran was awarded a total disability rating based on individual unemployability as of November 23, 1999, and a 100 percent schedular disability rating as of February 25, 2002.  

In a May 2006 VA opinion, the examiner indicated that she reviewed the claims file and concluded that, based on the Veteran's history as well as physical and neurological examinations, his closed head injury in Korea, from which he made a fair recovery, could not have contributed to his death several years later, and there was no literature to support that corticobasal ganglia degeneration follows closed head injury.  The examiner further stated that the concussion blast to the head during service did not cause or contribute to the death of the Veteran.  She indicated that she based on opinion on literature and her experience caring for patients with neurological problems for the prior 28 years.  The Board notes that the May 2006 VA examiner based her opinion solely on the death certificate completed by Dr. Nieto. 

Following the receipt of the death certificate completed by the coroner, another VA opinion was obtained in June 2009.  The examiner noted that he reviewed the Veteran's claims file and indicated that, in spite of the fact that the Veteran's death certificate signed on October [redacted], 2005, by the coroner listed the cause of death as a complication of the closed head injury sustained by the Veteran in Korea 54 years previously, it was his opinion that the Veteran's death was less likely as not caused by or a result of the head injury sustained while on active service in Korea.

The Board initially notes that both death certificates, signed only a week apart and prior to the receipt of the appellant's claim for compensation, indicated that the Veteran's closed head injury caused or contributed to his death.  In this regard, while Dr. Nieto indicated that the Veteran's immediate cause of death was corticobasal ganglion degeneration, she reported that such was due to or as a consequence of closed head injury.  Moreover, the death certificate signed by the coroner reflects that the immediate cause of the Veteran's death was complications of close head injury due to or as a consequence of the Korean War.  

In contrast, the VA examiners opined that the Veteran's concussion blast to the head during service did not cause or contribute to his cause of death.  While the May 2006 VA examiner indicated that her opinion was supported by medical literature and her clinical experience, neither examiner provided a complete rationale for their opinions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Without a rationale for their opinions dissociating the Veteran's in-service closed head injury from his cause of death, especially in light of Dr. Nieto and the coroner's contrary findings contemporaneous with the Veteran's death, the Board accords little probative weight to the May 2006 and June 2009 VA examiner's opinions.

Moreover, in light of the findings noted on both death certificates as well as the complaints and treatment that the Veteran received throughout his lifetime for complications associated with his closed head injury, the Board resolves all reasonable doubt in favor of the appellant and finds that the cause of the Veteran's death is etiologically related to his military service, to include his December 1950 blast concussion.  As such, the Board finds service connection for the cause of the Veteran's death is warranted. 

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service-connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the Veteran's death were service-connected where it is shown that the death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).

DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  See 38 U.S.C.A. 
§ 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice- connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 herein, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


